I concur in the result but dissent from the proposition, as a general statement of law, that in no case can one recover who voluntarily but by mistake either of law or fact pays taxes upon the land of another. It is true that real estate taxes are not a personal obligation *Page 29 
of the landowner. But normally he intends to and will pay them. Frequently the circumstances are such that he must pay them. The property may be a homestead or place of business of such a nature that payment of the taxes by the owner is as much a matter of compulsion as though the obligation were imposed by law. No such circumstances appearing from this complaint, I think the result correct. But if such facts had been pleaded and could be proved, I would incline to the opinion that plaintiff should recover on the resulting quasi-contractual obligation. It would then be a clear case where otherwise the defendant would be enriched wrongfully by the money of plaintiff expended for his benefit.